Title: From Alexander Hamilton to Nathaniel Leonard, 10 May 1799
From: Hamilton, Alexander
To: Leonard, Nathaniel


          
            Sir
            New York May 10. 1799
          
          Your letter of the 27 of last month informs me of your intended progress movements.
          If perchance this letter shall — you at Albany, and if no arrangements, which — incurred expence, shall have been made for transporting your company to this City, you will continue with — at Albany till further order—
          With great consideration I am Sir Your Obed Servant
          Lt. Nathan Leonard Albany
        